Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 5, 6, 9-14, 16, and 18-21 are currently pending and an amendment to the claims filed on 05/23/2022 are acknowledged.  
Applicant added new claim 21 directed to a method of use, but which would have been restricted to independent invention if originally presented and thus claim 21 has been withdrawn from further consideration by pursuant to 37 CFR 1.142(b). Additionally, please note that in order for rejoinder to occur, applicant is advised that the wit drawn method claim should be amended during prosecution to require all the limitations of the product claims. Failure to do so may result in no rejoinder.  
Consequently claim 1, 5, 6, 9-14, and 18-20 are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 05/23/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.


New Grounds of Objection/Rejection --- as necessitated by amendment
Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities. 
Claim 1 recites “Sodium Benzoates, 0.2% - 0.3% or Imidazolidinyl urea, 0.3% - 0.4%” in line 10 but which would be better to write as “Sodium Benzoate from 0.2% to 0.3% or Imidazolidinyl urea from 0.3% to 0.4%”. 
Claim 5 recites “Sodium Lactate, 0.5% to 2%, and Aloe Vera Extract, 0.1% to 0.6% and Citrimide, 0.1% to 0.6%.” in lines 2-3, but which would be better to write as “Sodium Lactate from 0.5% to 2%, Aloe Vera Extract from 0.1% to 0.6% and Cetrimide from 0.1% to 0.6%.”
Claim 11 in line 2 recites abbreviation of ‘GHK-CU’ which should be spelled out in this claim. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 5, 6, 9-14, 16 and 18-20 are rejected under 35 USC 103 as being obvious over Collier et al. (US2012/0014885A1, of record) in view of Galvez (US2015/0306011A1, of record) and Pengfei (CN109330915A, of record); Marini (US8283314B1); and Dreher (US2014/0309173A1). 








Applicant claims including claim 1 filed 05/23/2022:

    PNG
    media_image1.png
    618
    850
    media_image1.png
    Greyscale

For examination purpose, claim 1 recites “Lunasin from up to 5%” which embraces both the absence (0%) and/or presence (up to 5%) of Lunasin.  Claim 18 recites “gold nanotube at a concentration of less than 0.0001wt%” which embraces both the absence of (0%) and/or presence (less than 0.0001%) of gold nanotube. Claim 19 recites “telomerase activator at a concentration of less than 0.01 mg/ml” which embraces the absence (0 mg/ml) and/or presence of telomerase.  

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Regarding instant claims 1, 5,  6, 9, 10, 16 and 18-19, they are rejected by Collier in view of Pengfei with or without Galvez. 
Collier teaches personal care compositions and methods of their use (title); the personal care composition is skin care composition which refers to compositions that are applied to skin in order to provide beneficial properties, including but not limited to wrinkle minimizing, wrinkle removal, skin smoothing, skin softening, etc. ([0159]); the composition comprises thickener (=rheology modifier) such as silicone oil and Carbopol ([0486]) in an amount of about 0.1 to about 20% which overlaps the instant range of 0.3 to 1.4% or 0.3% or 0.7 or 0.8%, decyl glucoside in an amount of 1% (sunscreen composition) or 5% (shampoo) which overlaps instant range of 4-16% or 8-9%, sodium benzoate or potassium sorbate or imidazolidinyl urea as preservatives ([0237] & [0506]) in an amount of about 0.1 to about 5% ([0508]) which overlaps the instant range of 0.1-0.4% or 0.1% or 0.2 to 0.3% (sodium benzoate and potassium sorbate) or 0.1 to 0.6% or 0.1% or 0.3-0.4% (imidazolidinyl urea),  EDTA in 0.1% ([0519]) which overlaps the instant range of 0.1 to 2% or 0.1%, niacinamide in an amount of about 0.01 to about 2% ([0457]) which overlaps the instant range of 0.01 to 1% or 0.1% or 0.2 to 0.3%, allantoin in an amount 0.1% ([0519]-facial toner) which is within the claimed range of 0.1 to 0.4% or 0.1%, glycerin in an amount of 1-1.2% ([0519]) which overlaps the instant range of 0.5 to 2% or 0.5% or 1.0%, sodium olefin sulfate, polyquaternium-10 ([0519]- body wash) in an amount of 0.25% which overlaps the instant range of 0.1 to 0.4% or 0.2 to 0.3%; beeswax (embodiments), preservatives, coloring agent such as pigments, humectants([0235]-[0237]), perfumes ([0242]), pearling agent and decyl glucoside (the Examples) and water being balance (the Examples); and the composition further comprises aloe vera and lactate salts, etc. ([0470]) and although Collier does not expressly teach the amounts of sodium lactate, aloe vera extract and cetrimide, those amounts would be optimized depending on the intended purpose, properties of the formulation, skin status, relationship with other ingredients, etc. The composition does not require lunasin and telomerase activator which reads on the absence of them. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Cocamidopropyl betaine and sodium lauryl ether sulfate  are not essential ingredients in Collier’s embodiments (see pages 55-75 of Collier) (instant claims 1 (in part), 5 (in part), 6, 9, 10, 16 & 18-19). 
However, Collier does not expressly teach argan oil and its amounts of instant claim 1. The deficiencies are cured by Pengfei. 
Pengfei teaches anti-wrinkle composition in the form of cream comprising argan oil in an amount of 0.01-3% which overlaps the instant range of 0.1 to 5%, grape seed oil, ginseng extract, hyaluronic acid, allantoin 0.5%, glycerol, etc. ([0008]-[0009]). MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It would have been obvious to further add argan oil of Pengfei to the composition of Collier in order to protect skin against skin wrinkles. 
However, Collier in view of Pengfei does not expressly teach lunasin of instant claim 1.  The deficiency is cured by Galvez. 
Galvez discloses lunasin protects against, prevent, or reduce the formation of skin wrinkles, photoaging, collagen breakdown, and expression of MMP-1 (abstract); and the amount of lunasin, variant, analogue, or fragment is at least 10%, 30%, as effective ([0036]). 
It would have been obvious to further add lunasin of Galvez to the composition of Collier/Pengfei in order to protect skin against skin wrinkles and collagen breakdown. Although Galvez does not expressly teach up to 5% lunasin, small amount of lunasin would reveal less side effects and reduce manufacturing cost. 
However, the said applied references do not provide embodiments as instantly claimed. 
One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the references do not disclose the specific combination of elements in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed elements and embodiments of the cited references to prepare the instantly claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed invention is within the purview of the ordinary skilled artisan upon reading the cited reference and would yield predictable results.
Further, from MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”  Here, all the claimed ingredients are known in the applied art and thus the ordinary artisan could have combined those ingredients with no change in their respective function.
In light of the foregoing, instant claims 1, 5,  6, 9, 10, 16 and 18-19 are obvious over Collier in view of Pengfei with or without Galvez. 

Regarding instant claims 12-13 and 19-20, they are rejected by Collier in view of Pengfei and Marni. 
However, Collier in view of Pengfei does not expressly teach palmitoyl pentapeptide of instant claims 12-13 and 20 and telomerase activator of instant claims 19-20. The deficiencies are cured by Marini. 
Marini teaches dermatological and/cosmetic composition for reducing the appearance of biological and/or environmentally-caused aging (abstract) comprising  palmitoyl pentapeptide and telomerase in order to enhance elasticity of skin (col. 20, lines 26-46 and claim 1 of prior art) wherein the telomerase is present in the composition in an amount of about 0.0001 to about 0.01% which corresponds to less than 0.001% and thus the claimed range of less than 0.01mg/ml (=0.001%) or 10-50mg(=1 to 5 %) overlaps the prior art range. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (instant claims 12, 13 and 19-20). 
It would have been obvious to further add palmitoyl pentapeptide and telomerase to the composition of Collier/Pengfei in order to enhance elasticity of skin.
In light of the foregoing, instant claims 12, 13 and 19-20 are obvious over Collier in view of Pengfei and Marini

Regarding instant claims 11 and 14, they are rejected by Collier in view of Pengfei and further in view of Dreher. 
 However, Collier in view of Pengfei does not expressly teach GHK-CU of instant claim 11 and soy peptide of 14. The deficiencies are cured by Dreher. 
Dreher teaches compositions for stimulating the formation of one or more extracellular matrix components (abstract) and additional one or more active ingredients such as lipoamino acid such as tripeptide GHK which is a fragment of collagen and GHK-CU leads to a statistically significant increase of collagen accumulation ([0020] and [0113]) and the compositions further contain soy peptides as one or more anti-wrinkle actives or anti-atrophy actives (instant claims 11 and 14).
   It would have been obvious to further add GHK-CU and/or soy peptides of Dreher to the composition of Collier/Pengfei in order to increase collagen accumulation and provide anti-wrinkle activity.
In light of the foregoing, instant claims 11 and 14 are obvious over Collier in view of Pengfei and Dreher.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of newly applied references. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613